DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto US 2005/0237418 in view of Sakamoto JP-2008-268752-A (herein after Sakamoto752).
Regarding claim 1, Sakamoto teaches a lens module (Fig. 1), comprising: a lens barrel (Fig. 1: 1); a lens group (A and B) arranged in the lens barrel (1) and having an optical axis (the optical axis of the lens module in Fig. 1); and a pressing ring (2) fixedly holding the lens group (A and B) in the lens barrel (1), wherein the lens barrel (1) comprises a first barrel wall (1a and 1b) provided with a light-through hole (opening between 1b and 1b), and a second barrel wall (see annotated figure below) extending from the first barrel wall while being bent (see figure below); the first barrel wall and the second barrel wall define a receiving space (6) for receiving the lens group (A and B); the second barrel wall comprises an inner surface (see annotated figure below) and an outer surface that extend from the first barrel wall and are arranged around the optical axis (see annotated figure below), and a first surface (see annotated figure below) connecting the inner surface with the outer surface (see annotated figure below); the inner surface is opposite to the outer surface and is closer to the lens group than the outer surface (as shown in figure below the outer surface is opposite to the inner surface and the inner surface is closer to the optical axis); 
the pressing ring (2) comprises a fixing portion (see annotated figure below) fixed to the first surface (see Fig. 1) and an extension portion (see annotated figure below) extending from the fixing portion towards the optical axis (see annotated figure below); the extension portion abuts against a side of the lens group (as shown in Fig. 1, extension portion abuts against lens A) facing away from the light-through hole (the opening between 1b and 1b); the first surface is recessed towards the first barrel wall to form a first adhesive receiving groove (see annotated figure below), and the fixing portion is opposite to the first surface (as shown in Fig. 1 the fixing portion is opposite to the first surface), and the adhesive is used for fixing the pressing ring to the lens barrel (para [0047]: “the lens retainer 2 is positioned with respect to the housing 1. The housing 1 and the lens retainer 2 bonded to each other via an adhesive.”).
[AltContent: textbox (Optical axis)][AltContent: arrow][AltContent: connector][AltContent: textbox (Outer surface)][AltContent: textbox (Inner surface)][AltContent: arrow][AltContent: textbox (First barrel wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second barrel wall)]
    PNG
    media_image1.png
    467
    587
    media_image1.png
    Greyscale


[AltContent: textbox (Extension portion)]
[AltContent: textbox (Fixing portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st surface, connecting inner and outer surface)][AltContent: arrow][AltContent: textbox (Outer surface)][AltContent: arrow][AltContent: textbox (Inner surface)][AltContent: arrow]
    PNG
    media_image2.png
    343
    555
    media_image2.png
    Greyscale

[AltContent: textbox (1st adhesive groove)]

Sakamoto fails to teach: a side of the fixing portion close to the second barrel wall is recessed along a direction facing away from the second barrel wall to form a second adhesive receiving groove; and the fixing portion is spaced from the first surface with a gap; both the first adhesive receiving groove and the second adhesive receiving groove are in communication with the gap; and the first adhesive receiving groove, the second adhesive receiving groove and the gap are filled with an adhesive.
Sakamoto and Sakamoto752 are related with respect to coupling two surfaces.
Sakamoto752 teaches fixing portion and first surface (see annotated figure below), a side of the fixing portion comprise recessed to from a second adhesive receiving groove (see annotated figure below: 65g), and the fixing portion is spaced from the first surface with a gap (see figure below there is gap 65 between the two surfaces), both the first adhesive receiving groove and the second adhesive receiving groove are in communication with the gap (receiving grooves 65g and 65h are in communication with 65) and the first adhesive receiving groove, the second adhesive receiving groove and the gap are filled with an adhesive (curable resin layer 65 are filled inside the grooves 65g and 65h). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fixing and first surface with the claimed adhesive receiving groove as taught by Sakamoto752 in order to enhance the bonding between the two surfaces.
[AltContent: textbox (First surface)][AltContent: textbox (Fixing surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    318
    568
    media_image3.png
    Greyscale
 

Regarding claim 2, the combination of Sakamoto teaches the lens module as described in claim 1, and Sakamoto further teaches wherein the lens group (A and B) comprises a first lens (A) close to an image side, the first lens (A) comprises an optical portion for imaging and a peripheral portion surrounding the optical portion, the peripheral portion comprises a bottom surface close to the image side, and the extension portion abuts against the bottom surface to fixedly hold the lens group in the lens barre (Fig. 1: depicts retainer 2 abuts against lens A to fix and hold the lens A to lens barrel 1).
Regarding claim 3, the combination of Sakamoto teaches the lens module as described in claim 1, and Sakamoto752 further teaches wherein a plurality of the first adhesive receiving grooves and/or a plurality of the second adhesive receiving grooves are provided, and each of the plurality of the first adhesive receiving grooves and each of the plurality of the second adhesive receiving grooves are alternatively arranged (as shown in figure below, plurality of adhesive receiving grooves are disposed in the first and fixing surfaces).

    PNG
    media_image3.png
    318
    568
    media_image3.png
    Greyscale

Regarding claim 4, the combination of Sakamoto teaches the lens module as described in claim 1, and Sakamoto further teaches that wherein the first adhesive receiving groove and/or the second adhesive receiving groove are arranged about the optical axis (Figs. 1 and 3: groove is arranged about the optical axis).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto as applied to claim 2 above, and further in view of Lin US 2013/0063822.
Regarding claim 5, the combination of Sakamoto teaches the lens module as described in claim 2, and Sakamoto further teaches wherein the lens group further comprises at least one second lens stacked at an object side of the first lens (Fig. 1: another lens B), but the combination fails to teach: a light-shielding plate arranged sandwiched between the first lens and one of the at least one second lens.
In the same field of endeavor, Lin teaches a lens module (at least in Fig. 1), comprising a light-shielding plate arranged sandwiched between the first lens and one of the at least one second lens (Fig. 1 and para [0013]: shows light shield plate 30 disposed between first lens 20 and second lens 20). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens module of Sakamoto by utilizing the claimed light-shielding as taught by Lin to in order to block unwanted light incident rays reaching to the image sensor and thereby improve the image quality. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/            Primary Examiner, Art Unit 2872